DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 10, Claim(s) 10 recite(s):
- receiving a short-paid meter adjustment request;
- confirming that the short-paid meter adjustment request is valid;
- subsequent to confirming that the short-paid meter adjustment request is valid, determining whether available value contained in a VBI meter is less than the amount of the short-paid adjustment request;
- where the available value contained in the VBI meter is less than the amount of the short-paid adjustment request, determining whether the VBI meter system allows for partial adjustment and, upon determining that the VBI meter system allows for partial adjustment, generating evidence within the VBI meter of the amount of value remaining on the VBI meter;
- where the available value contained in the VBI meter is not less than the amount of the short-paid adjustment request, generating evidence within the VBI meter for the full value of the short-paid adjustment request;
- storing the generated evidence within the VBI meter as a short-paid adjustment;
- in response to the short-paid meter adjustment request, providing the generated evidence.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:

- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions): managing relationships between parties to a postage system.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; computing system running the VBI meter; data storage:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 11-13, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).


Claim(s) 10-13 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussell, US 20140067664 A1, in view of Bortnak, US 9208620 B1, in further view of Whitehouse, US 20140324702 A1.
As per Claim 1, Bussell discloses:
- a method for reconciling a request for a short-paid adjustment to a value-bearing item (VBI) meter system, the short-paid adjustment associated with delivery of a mailpiece to a recipient (Figure 1; paragraph [0008] (method for processing underpayments and overpayments; may be used for mail); paragraph [0045]; paragraph [0052] (meter indicium might have only decremented the descending register of the meter for part of the postage due; method allows for payment of rest of postage));
- performing, by a computing system, operations (Figure 1; paragraph [0032] (“Payment error services processor 111 of embodiments may comprise a computer system (e.g., an Intel PENTIUM based computer platform) operating under control of an instruction set setting forth operation as described herein.”));
- receiving a short-paid adjustment request for a short-paid adjustment (Figure 1; paragraph [0008] (method for processing underpayments and overpayments; may be used for mail); paragraph [0031] (“Information with respect to the payment error is provided to a payment error handling service provider at block 203 of the illustrated embodiment. For example, payment error processor 121 provides information to identify a user or user account and the payment error amount to payment error services processor 111 of metering services provider/payment error handling service provider system 110 via network 150 according to an embodiment of the invention.”); paragraph [0032] (“Payment error services processor 111 of embodiments may comprise a computer system (e.g., an Intel PENTIUM based computer platform) operating under control of an instruction set setting forth operation as described herein. Payment error services processor 111 of preferred embodiments processes payment error information with respect to an item to determine how the payment error is to be handled and to provide information to payment error processor 121 to facilitate handling of the payment error and associated item by the delivery service provider.”); paragraph [0036] (“If, however, it is determined at block 204 that payment error handling services are to be provided, processing according to the illustrated embodiment proceeds to block 205 wherein payment error handling parameters for the appropriate user, account, 
- responsive to receiving the short-paid adjustment request, sending a customer system request to the customer system for further short-paid processing (Figure 1; paragraph [0039] (ad hoc); paragraph [0040] (“Information indicating the user's ad hoc decision with respect to handing the payment error is preferably provided to payment error services processor 111, such as via an electronic mail communication, a SMS message, an IM, an IVR response, and/or the like. For example, a user may interact with processor-based system 131 to provide information with respect to a payment error handling decision to payment error services processor 111 via network 150.”));
- wherein further short-paid processing comprises a VBI meter system returning evidence of a short-paid meter adjustment to the VBI meter system (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”));
- receiving a customer system response to the customer system request from the customer system (Figure 1; paragraph [0039] (ad hoc); paragraph [0040] (“Information indicating the user's ad hoc decision with respect to handing the payment error is preferably provided to payment error services processor 111, such as via an electronic mail communication, a SMS message, an IM, an IVR response, and/or the like. For example, a user may interact with processor-based system 131 to provide information with respect to a payment error handling decision to payment error services processor 111 via network 150.”); paragraph [0041] (“For example, as mentioned above a user may decide ad hoc that an underpayment is to be paid, whether by debiting an account associated with the user or by advancing payment, by the payment error handling services provider.”));
- wherein a short-paid adjustment request to a VBI meter system causes the VBI meter system to return evidence of a short-paid meter adjustment to the VBI meter system (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”));
- based upon a determination that a short-paid meter adjustment was made to the VBI meter system, providing the evidence of the short-paid meter adjustment to the postal service provider (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”));
- wherein the evaluation is performed before delivery of the mailpiece (paragraph [0012] (possibilities of return to sender or continue to delivery indicate that the evaluation is being performed before delivery)).
Bussell fails to disclose wherein the VBI meter system is located locally to the customer from the remote postage service provider system.  Bortnak discloses wherein the VBI meter system is located locally to the customer from the remote postage service provider system (column 3, line 61, through column 4, line 18 (user is not charged for indicium until activation); column 5, lines 16-31 (activation may correspond to decrementing a descending register); column 5, lines 32-58 (activation may occur at some point within the delivery stream); column 18, lines 39-54 (payment by updating descending register); column 24, lines 28-43 (print portion may be located at a residence or office); column 25, lines 19-37 (the 
The modified Bussell fails to disclose wherein the later payment of postage due using the VBI meter system is via one or more registers of the VBI meter system.  Bortnak further discloses wherein the later payment of postage due using the VBI meter system is via one or more registers of the VBI meter system (column 3, line 61, through column 4, line 18 (user is not charged for indicium until activation); column 5, lines 16-31 (activation may correspond to decrementing a descending register); column 5, lines 32-58 (activation may occur at some point within the delivery stream); column 18, lines 39-54 (payment by updating descending register); column 24, lines 28-43 (print portion may be located at a residence or office); column 25, lines 19-37 (the vault may be located local with the print portion)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the later payment of postage due using the VBI meter system is via one or more registers of the VBI meter system, as disclosed by Bortnak.  Motivation for the modification is provided by Bortnak in that the use of such registers for accounting for postage value payment is typical of a postage meter operation (column 20, lines 45-67).
The modified Bussell fails to disclose wherein the VBI meter system request causes the VBI meter system to determine an amount of available funds present on the VBI meter system and, upon determining that funds at least equal to an amount in the short-paid adjustment request are available, to update at least one of the one or more registers of the VBI meter system based on the amount in the short-paid adjustment request.  Bortnak further discloses wherein the VBI meter system request causes the VBI meter system to determine an amount of available funds present on the VBI meter system and, upon determining that funds at least equal to an amount in the short-paid adjustment request are available, to update at least one of the one or more registers of the VBI meter system based on the amount in the short-paid adjustment request (column 5, lines 16-31 (activation may involve decrementing a descending register); column 10, lines 39-59 (ascending and descending registers); column 27, lines 52-63 (system may not allow dispensing of postage when not enough funds); column 30, line 29, through column 31, line 4 (postage availability check may apply with activation)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the VBI meter system request causes the VBI meter system to determine an amount of available funds present on the VBI meter system and, upon determining that funds at least equal to an amount in the short-paid adjustment request are available, to update at least one of the one or more registers of the VBI meter system based on the amount in the short-paid adjustment request, as disclosed by Bortnak.  Motivation for the modification is provided by Bortnak in that this allows for a descending register system to be used to pay for the postage (column 5, lines 16-31).
The modified Bussell fails to disclose generating at least one file containing the evidence of the payment for containing the evidence of the payment.  Whitehouse discloses generating at least one file containing the evidence of the payment for containing the evidence of the payment (paragraph [0044] (the indicia has an image file)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the invention generates at least one file containing the evidence of the payment for containing the evidence of the payment, as disclosed by Whitehouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per Claim 3, Bussell further discloses wherein the later payment of postage occurs regardless of delivery of the mailpiece to the recipient (Figure 2; paragraph [0035] (payment may occur before delivery, thus not dependent on delivery actually occurring)).
The modified Bussell fails to disclose wherein the later payment of postage due using the VBI meter system is via updating one or more registers of the VBI meter system.  Bortnak further discloses wherein the later payment of postage due using the VBI meter system is via updating one or more registers of the VBI meter system (column 3, line 61, through column 4, line 18 (user is not charged for indicium until activation); column 5, lines 16-31 (activation may correspond to decrementing a descending register); column 5, lines 32-58 (activation may occur at some point within the delivery stream); column 18, lines 39-54 (payment by updating descending register); column 24, lines 28-43 (print portion may be located at a residence or office); column 25, lines 19-37 (the vault may be located local with the print portion)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the later payment of postage due using the VBI meter system is via updating one or more registers of the VBI meter system, as disclosed by Bortnak.  Motivation for the modification is provided by Bortnak in that the use of such registers for accounting for postage value payment is typical of a postage meter operation (column 20, lines 45-67).

As per Claim 4, Bussell further discloses wherein the VBI meter system request is sent to the VBI meter system based on at least one of: a source of the short-paid adjustment request, and a prior request for evidence of a short-paid meter adjustment (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0039] (ad hoc); paragraph [0040] (“Information indicating the user's ad hoc decision with respect to handing the payment error is preferably provided to payment error services processor 111, such as via an electronic mail communication, a SMS message, an IM, an IVR response, and/or the like. For example, a user may interact with processor-based system 131 to provide information with respect to a payment error handling decision to payment error services processor 111 via network 150.”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”)).

As per Claim 5, the modified Bussell fails to disclose wherein the evidence file comprises a VBI.  Whitehouse further discloses wherein the evidence file comprises a VBI (paragraph [0044] (the indicia has an image file)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the evidence file comprises a VBI, as disclosed by Whitehouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Bussell discloses:
- a method for reconciling a request for a short-paid adjustment to a value-bearing item (VBI) meter system, the short-paid adjustment being related to a mailpiece sent to a recipient (Figure 1; paragraph [0008] (method for processing underpayments and overpayments; may be used for mail); paragraph [0045]; paragraph [0052] (meter indicium might have only decremented the descending register of the meter for part of the postage due; method allows for payment of rest of postage));
- performing, by a computing system, operations (Figure 1; paragraph [0032] (“Payment error services processor 111 of embodiments may comprise a computer system (e.g., an Intel PENTIUM based computer platform) operating under control of an instruction set setting forth operation as described herein.”));
- receiving a short-paid adjustment request for a short-paid adjustment (Figure 1; paragraph [0008] (method for processing underpayments and overpayments; may be used for mail); paragraph [0031] (“Information with respect to the payment error is provided to a payment error handling service provider at block 203 of the illustrated embodiment. For example, payment error processor 121 provides information to identify a user or user account and the payment error amount to payment error services processor 111 of metering services provider/payment error handling service provider system 110 via network 150 according to an embodiment of the invention.”); paragraph [0032] (“Payment error services processor 111 of embodiments may comprise a computer system (e.g., an Intel PENTIUM based computer platform) operating under control of an instruction set setting forth operation as described herein. Payment error services processor 111 of preferred embodiments processes payment error information with respect to an item to determine how the payment error is to be handled and to provide information to payment error processor 121 to facilitate handling of the payment error and associated item by the delivery service provider.”); paragraph [0036] (“If, however, it is determined at block 204 that payment error handling services are to be provided, processing according to the illustrated embodiment proceeds to block 205 wherein payment error handling parameters for the appropriate user, account, meter number, etcetera are obtained. For example, database 112 may store information with respect to how payment errors associated with particular users, accounts, meter numbers, etcetera are to be handled.”); paragraph [0037] (“Such information may include whether payment for an underpayment is authorized, whether credit for an overpayment is authorized, a maximum amount of payment for an underpayment which is authorized, a maximum number of payments per period for underpayment that are authorized, a total amount of payments per period for underpayment that is authorized, the types of delivery services for which payment for underpayment is authorized, the intended recipients for which payment for underpayment is authorized, the types of items for which payment for underpayment is authorized, etcetera.”); paragraph [0052] (meter indicium might have only decremented the descending register of the meter for part of the postage due; method allows for payment of rest of postage)));
- responsive to receiving the short-paid adjustment request, sending a customer system request to the customer system for further short-paid processing (Figure 1; paragraph [0039] (ad hoc); paragraph [0040] (“Information indicating the user's ad hoc decision with respect to handing the payment error is preferably provided to payment error services processor 111, such as via an electronic mail communication, a SMS message, an IM, an IVR response, and/or the like. For example, a user may interact with processor-based system 131 to provide information with respect to a payment error handling decision to payment error services processor 111 via network 150.”));
- wherein further short-paid processing comprises a VBI meter system returning evidence of a short-paid meter adjustment to the VBI meter system (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”));
- receiving a customer system response to the customer system request from the customer system (Figure 1; paragraph [0039] (ad hoc); paragraph [0040] (“Information indicating the user's ad hoc decision with respect to handing the payment error is preferably provided to payment error services processor 111, such as via an electronic mail communication, a SMS message, an IM, an IVR response, and/or the like. For example, a user may interact with processor-based system 131 to provide information with respect to a payment error handling decision to payment error services processor 111 via network 150.”); paragraph [0041] (“For example, as mentioned above a user may decide ad hoc that an 
- wherein a short-paid adjustment request to a VBI meter system causes the VBI meter system to return evidence of a short-paid meter adjustment to the VBI meter system (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”));
- based upon a determination that a short-paid meter adjustment was made to the VBI meter system, providing the evidence of the short-paid meter adjustment to the postal service provider (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”));
- wherein the later payment of postage occurs regardless of delivery of the mailpiece to the recipient (Figure 2; paragraph [0035] (payment may occur before delivery, thus not dependent on delivery actually occurring)).
Bussell fails to disclose wherein the VBI meter system is located locally to the customer from the remote postage service provider system.  Bortnak discloses wherein the VBI meter system is located locally to the customer from the remote postage service provider system (column 3, line 61, through column 4, line 18 (user is not charged for indicium until activation); column 5, lines 16-31 (activation may correspond to decrementing a descending register); column 5, lines 32-58 (activation may occur at some point within the delivery stream); column 18, lines 39-54 (payment by updating descending register); column 24, lines 28-43 (print portion may be located at a residence or office); column 25, lines 19-37 (the vault may be located local with the print portion)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bussell such that the VBI meter system is located locally to the customer from the remote postage service provider system, as disclosed by Bortnak.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the local VBI meter system of Bortnak for the remote VBI meter system of Bussell.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Bussell fails to disclose wherein the later payment of postage due using the VBI meter system is via one or more registers of the VBI meter system.  Bortnak further discloses wherein the later payment of postage due using the VBI meter system is via one or more registers of the VBI meter system (column 3, line 61, through column 4, line 18 (user is not charged for indicium until activation); column 5, lines 16-31 (activation may correspond to decrementing a descending register); column 5, lines 32-58 (activation may occur at some point within the delivery stream); column 18, lines 39-54 (payment by updating descending register); column 24, lines 28-43 (print portion may be located at a residence or office); column 25, lines 19-37 (the vault may be located local with the print portion)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the later payment of postage due using the VBI meter system is via one or more registers of the VBI meter system, as disclosed by Bortnak.  Motivation for the modification is provided by Bortnak in that the use of such registers for accounting for postage value payment is typical of a postage meter operation (column 20, lines 45-67).
The modified Bussell fails to disclose wherein the VBI meter system request causes the VBI meter system to determine an amount of available funds present on the VBI meter system and, upon determining that funds at least equal to an amount in the short-paid adjustment request are available, to update at least one of the one or more registers of the VBI meter system based on the amount in the short-paid adjustment request.  Bortnak further discloses wherein the VBI meter system request causes the VBI meter system to determine an amount of available funds present on the VBI meter system and, upon determining that funds at least equal to an amount in the short-paid adjustment request are 
The modified Bussell fails to disclose generating at least one file containing the evidence of the payment for containing the evidence of the payment.  Whitehouse discloses generating at least one file containing the evidence of the payment for containing the evidence of the payment (paragraph [0044] (the indicia has an image file)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the invention generates at least one file containing the evidence of the payment for containing the evidence of the payment, as disclosed by Whitehouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Bussell fails to disclose wherein the later payment of postage due using the VBI meter system is via updating one or more registers of the VBI meter system.  Bortnak further discloses wherein the later payment of postage due using the VBI meter system is via updating one or more registers of the VBI meter system (column 3, line 61, through column 4, line 18 (user is not charged for indicium until activation); column 5, lines 16-31 (activation may correspond to decrementing a descending register); column 5, lines 32-58 (activation may occur at some point within the delivery stream); column 18, lines 39-54 (payment by updating descending register); column 24, lines 28-43 (print portion may be located at a residence or office); column 25, lines 19-37 (the vault may be located local with the print portion)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the later payment of postage due using the VBI meter system is via updating one or more registers of the VBI meter system, as disclosed by Bortnak.  Motivation for the modification is provided by Bortnak in that the use of such registers for accounting for postage value payment is typical of a postage meter operation (column 20, lines 45-67).

As per Claim 8, Bussell further discloses wherein the VBI meter system request is sent to the VBI meter system based on at least one of: a source of the short-paid adjustment request, and a prior request for evidence of a short-paid meter adjustment (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0039] (ad hoc); paragraph [0040] (“Information indicating the user's ad hoc decision with respect to handing the payment error is preferably provided to payment error services processor 111, such as via an electronic mail communication, a SMS message, an IM, an IVR response, and/or the like. For example, a user may interact with processor-based system 131 to provide information with respect to a payment error handling decision to payment error services processor 111 via network 150.”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”)).

.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussell in view of Bortnak in further view of Whitehouse in further view of Conrad, US 20170083878 A1.
As per Claim 2, the modified Bussell fails to disclose wherein the later payment of postage due using the VBI meter system is via updating at least one of the ascending register and the descending register of the one or more registers of the VBI meter system.  Bortnak further discloses wherein the later payment of postage due using the VBI meter system is via updating at least one of the ascending register and the descending register of the one or more registers of the VBI meter system (column 3, line 61, through column 4, line 18 (user is not charged for indicium until activation); column 5, lines 16-31 (activation may correspond to decrementing a descending register); column 5, lines 32-58 (activation may occur at some point within the delivery stream); column 18, lines 39-54 (payment by updating descending register); column 24, lines 28-43 (print portion may be located at a residence or office); column 25, lines 19-37 (the vault may be located local with the print portion)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the later payment of postage due using the VBI meter system is via updating at least one of the ascending register and the descending register of the one or more registers of the VBI meter system, as disclosed by Bortnak.  Motivation for the modification is provided by Bortnak in that the use of such registers for accounting for postage value payment is typical of a postage meter operation (column 20, lines 45-67).
The modified Bussell fails to disclose wherein, upon determining that the amount of funds available on the system is less than the amount in the payment request, the system provides a partial payment.  Conrad discloses wherein, upon determining that the amount of funds available on the system is less than the amount in the payment request, the system provides a partial payment (paragraph [0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that, upon determining that the amount of funds available on the system is less than the amount in the payment request, the system provides a partial payment, as disclosed by Conrad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, the modified Bussell fails to disclose wherein the later payment of postage due using the VBI meter system is via updating at least one of the ascending register and the descending register of the one or more registers of the VBI meter system.  Bortnak further discloses wherein the later payment of postage due using the VBI meter system is via updating at least one of the ascending register and the descending register of the one or more registers of the VBI meter system (column 3, line 61, through column 4, line 18 (user is not charged for indicium until activation); column 5, lines 16-31 (activation may correspond to decrementing a descending register); column 5, lines 32-58 (activation may occur at some point within the delivery stream); column 18, lines 39-54 (payment by updating descending 
The modified Bussell fails to disclose wherein, upon determining that the amount of funds available on the system is less than the amount in the payment request, the system provides a partial payment.  Conrad discloses wherein, upon determining that the amount of funds available on the system is less than the amount in the payment request, the system provides a partial payment (paragraph [0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that, upon determining that the amount of funds available on the system is less than the amount in the payment request, the system provides a partial payment, as disclosed by Conrad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussell in view of Akin, US 20140279096 A1, in further view of Bortnak in further view of Conrad in further view of Whitehouse.
As per Claim 10, Bussell discloses:
- a method for processing a short-paid adjustment request in a VBI meter system (Figure 1; paragraph [0008] (method for processing underpayments and overpayments; may be used for mail); paragraph [0045]; paragraph [0052] (meter indicium might have only decremented the descending register of the meter for part of the postage due; method allows for payment of rest of postage));
- receiving a short-paid meter adjustment request (Figure 1; paragraph [0008] (method for processing underpayments and overpayments; may be used for mail); paragraph [0031] (“Information with respect to the payment error is provided to a payment error handling service provider at block 203 of the illustrated embodiment. For example, payment error processor 121 provides information to identify a user or user account and the payment error amount to payment error services processor 111 of metering services provider/payment error handling service provider system 110 via network 150 according to an embodiment of the invention.”); paragraph [0032] (“Payment error services processor 111 of embodiments may comprise a computer system (e.g., an Intel PENTIUM based computer platform) operating under control of an instruction set setting forth operation as described herein. Payment error services processor 111 of preferred embodiments processes payment error information with respect to an item to determine how the payment error is to be handled and to provide information to payment error processor 121 to facilitate handling of the payment error and associated item by the delivery service provider.”); paragraph [0036] (“If, however, it is determined at block 204 that payment error handling services are to be provided, processing according to the illustrated embodiment proceeds to block 205 wherein payment error handling parameters for the appropriate user, account, meter number, etcetera are obtained. For example, database 112 may store information with respect to how payment errors associated with particular users, accounts, meter numbers, etcetera are to be handled.”); paragraph [0037] (“Such information may include whether payment for an underpayment is authorized, whether credit for an overpayment is authorized, a maximum amount of payment for an underpayment which is authorized, a maximum number of payments per period for underpayment that are authorized, a total 
- wherein available value is contained in the VBI meter (paragraph [0008] (“For example, a user may authorize payment shortages to be deducted from a postage meter balance associated with the user, may authorize payment of such shortages on the user's behalf for later billing to the user (e.g., monthly post-billing), may request notification of such payment shortage for an ad hoc determination by the user as to how the shortage is to be handled, may elect to have postal items returned to the user in the case of payment shortage.”));
- generating evidence within the VBI meter of the amount of value being paid (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”));
- where the available value contained in the VBI meter is not less than the amount of the short-paid adjustment request, generating evidence within the VBI meter for the full value of the short-paid adjustment request (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”));
- in response to the short-paid meter adjustment request, providing the generated evidence (Figure 1; paragraph [0008] (“a user may authorize payment shortages to be deducted from a postage meter balance associated with the user”); paragraph [0039] (ad hoc); paragraph [0040] (“Information indicating the user's ad hoc decision with respect to handing the payment error is preferably provided to payment error services processor 111, such as via an electronic mail communication, a SMS message, an IM, an IVR response, and/or the like. For example, a user may interact with processor-based system 131 to provide information with respect to a payment error handling decision to payment error services processor 111 via network 150.”); paragraph [0045] (“According to embodiments of the invention, payment error services processor interacts with indicia generation processor 113 to cause a supplemental value indicia, in an amount of an underpayment for delivery services, to be generated and transmitted to payment error processor 121.”)).
Bussell fails to disclose confirming that the payment request is valid, and subsequent to confirming that the payment request is valid, processing the payment request.  Akin discloses confirming that the payment request is valid, and subsequent to confirming that the payment request is valid, processing the payment request (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bussell such that the invention confirms that the payment request is valid, and subsequent to confirming that the payment request is valid, processes the payment request, as disclosed by Akin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Bussell fails to disclose wherein processing the payment request comprises:  determining whether available value contained in a VBI meter is less than the amount of the short-paid adjustment request.  Bortnak discloses wherein processing the payment request comprises:  determining whether available value contained in a VBI meter is less than the amount of the short-paid adjustment request (column 5, lines 16-31 (activation may involve decrementing a descending register); column 10, lines 39-59 (ascending and descending registers); column 27, lines 52-63 (system may not allow dispensing of postage when not enough funds); column 30, line 29, through column 31, line 4 (postage 
The modified Bussell fails to disclose where the available value is less than the amount of the payment request, determining whether the system allows for partial payment and, upon determining that the system allows for partial payment, paying the amount of the available value.  Conrad discloses where the available value is less than the amount of the payment request, determining whether the system allows for partial payment and, upon determining that the system allows for partial payment, paying the amount of the available value (paragraph [0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that where the available value is less than the amount of the payment request, the invention determines whether the system allows for partial payment and, upon determining that the system allows for partial payment, the invention pays the amount of the available value, as disclosed by Conrad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Bussell fails to disclose storing the generated evidence within the postage printing system.  Whitehouse discloses storing the generated evidence within the postage printing system (paragraph [0038] (payment); paragraphs [0043]-[0044] (postal indicium image may be kept and stored after payment made)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the invention stores the generated evidence within the postage printing system, as disclosed by Whitehouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, the modified Bussell fails to disclose wherein the step of confirming that the payment request is valid is based on the existence of an original transaction record contained in the records.  Akin further discloses wherein the step of confirming that the payment request is valid is based on the existence of an original transaction record contained in the records (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the step of confirming that the payment request is valid is based on the existence of an original transaction record contained in the records, as disclosed by Akin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, the modified Bussell fails to disclose storing original VBI transaction record and meter-related data outside the VBI meter.  Bortnak further discloses storing original VBI transaction record and meter-related data outside the VBI meter (column 10, line 60, through column 11, line 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Bussell such that the invention stores original VBI transaction record and meter-related data outside the VBI meter, as disclosed by Bortnak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Bussell further discloses wherein the evidence is for the full value of the short-paid adjustment request and comprises an item selected from the group consisting of: proof that an .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-11, 13-14, 16, 18, and 20 of U.S. Patent No.10,600,093 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of the patent encompass and anticipate the claims of this application being examined.  Therefore, Claims 1-10 and 13 of this application being examined are rejected under nonstatutory double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsuie, US 20140229369 A1 (postage metering with accumulated postage).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN ERB/Primary Examiner, Art Unit 3628